

117 S2354 IS: Safer Prescribing of Controlled Substances Act
U.S. Senate
2021-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2354IN THE SENATE OF THE UNITED STATESJuly 15, 2021Mr. Markey (for himself, Mr. Braun, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require certain practitioners authorized to prescribe controlled substances to complete continuing education.1.Short titleThis Act may be cited as the Safer Prescribing of Controlled Substances Act.2.Continuing education requirements for certain practitioners prescribing controlled substancesSection 303 of the Controlled Substances Act (21 U.S.C. 823) is amended—(1)in subsection (f), in the matter preceding paragraph (1), by striking The Attorney General shall register and inserting Subject to subsection (k), the Attorney General shall register;(2)by redesignating subsection (k) as subsection (l);(3)by inserting after subsection (j) the following:(k)Continuing education requirements for practitioners(1)Definition of covered practitionerIn this subsection, the term covered practitioner means a practitioner that is not a hospital, pharmacy, or veterinarian.(2)RequirementAs a condition of granting or renewing the registration of a covered practitioner under this part to dispense, or conduct research with, controlled substances in schedule II, III, IV, or V, the Attorney General shall require the covered practitioner to complete training through accredited continuing prescriber education that the Secretary determines meets the requirements under paragraph (3), unless the covered practitioner meets the conditions described in paragraph (6).(3)Contents of trainingThe training provided for purposes of paragraph (2) shall, at a minimum, expose a covered practitioner to—(A)best practices for pain management, including—(i)responsible prescribing of pain medications;(ii)alternatives to prescribing controlled substances; and(iii)other alternative therapies to decrease the use of opioids;(B)tools to manage adherence and diversion of controlled substances, including—(i)prescription drug monitoring programs;(ii)drug screening;(iii)informed consent;(iv)overdose education; and(v)the use of opioid overdose antagonists; and(C)best practices for substance use disorder treatment, including methods for diagnosing, treating, and managing a substance use disorder, including—(i)the use of medications approved by the Food and Drug Administration;(ii)the use of evidence-based nonpharmacological therapies; and(iii)linking patients to evidence-based treatment for substance use disorders.(4)Establishment of training moduleThe Assistant Secretary of Health and Human Services for Mental Health and Substance Use shall establish or support the establishment of not less than 1 training module that meets the requirements under paragraph (3) that is provided—(A)to any covered practitioner registered or applying for a registration under this part to dispense, or conduct research with, controlled substances in schedule II, III, IV, or V;(B)online; and(C)free of charge.(5)Database of training modulesThe Secretary shall establish, maintain, and periodically update a publicly available database providing information relating to training modules that meet the requirements under paragraph (3).(6)ExceptionA covered practitioner shall be deemed as completing the training described in paragraph (2) if the covered practitioner completes accredited continuing prescriber education that—(A)is—(i)required, as a condition of State practice licensure, to fulfill mandated training or education related to best practices in pain management and substance use disorder treatment; and(ii)substantially similar to the training required under paragraph (3); or(B)is—(i)required, as a condition of maintaining a board certification recognized by the appropriate board certification organizations, to fulfill mandated training or education related to best practices in pain management and substance use disorder treatment; and(ii)substantially similar to the training required under paragraph (3).(7)Report on prescribing patternsNot later than 5 years after the date of enactment of the Safer Prescribing of Controlled Substances Act, the Secretary shall evaluate, and make publicly available a report describing, how exposure to the training required under this subsection has changed prescribing patterns of controlled substances.; and(4)in subsection (l) (as redesignated), by striking In this section and inserting Definition of factors as may be relevant to and consistent with the public health and safety.—In this section.